           Case 2:19-cv-00501-AJS Document 126 Filed 08/19/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


   ANNE WEST, TOM BROWN,                                Civil Action No. 2:19-cv-0501-AJS

                                                        LEAD CASE
                          Plaintiffs,
           v.

   DOCUSIGN, INC.,

                          Defendant.


                                        NOTICE OF SETTLEMENT

       Plaintiffs Anne West and Tom Brown, by and through their undersigned counsel, hereby advise

the Court that they have reached an agreement in principle with Defendant Docusign, Inc. in the above-

captioned matter. The parties are finalizing settlement and dismissal documents and expect to file the

dismissal papers within thirty (30) days.



  Dated: August 19, 2019                     Respectfully Submitted,

                                              THE SWEET LAW FIRM, P.C.

                                              By:     /s/ Benjamin J. Sweet
                                              Benjamin J. Sweet
                                              1145 Bower Hill Road, Suite 104
                                              Pittsburgh, Pennsylvania 15243
                                              Telephone: (412) 742-0631

                                              Attorneys for Plaintiff
         Case 2:19-cv-00501-AJS Document 126 Filed 08/19/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I certify that on the 19th day of August, 2019, the foregoing document was electronically

filed through the Court’s CM/ECF system, which caused the parties or counsel who have

appeared in the case to be served by electronic means.


                                                  By:   /s/ Benjamin J. Sweet
                                                  Benjamin J. Sweet
